     Case: 1:20-cv-04699 Document #: 22 Filed: 08/31/20 Page 1 of 1 PageID #:252


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In Re: TIKTOK, Inc., a                         Case Number: 20-cv-04699
            Consumer Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
Misty Hong; Laurel Slothower (on behalf of Minor A.S.)
Attorney name (type or print): Robert A. Clifford

Firm: Clifford Law Offices, P.C.

Street address: 120 N. LaSalle Street, Suite 3100

City/State/Zip: Chicago, IL 60602

Bar ID Number: 0461849                                     Telephone Number: 312-899-9090
(See item 3 in instructions)

Email Address: rac@cliffordlaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 31, 2020

Attorney signature:            S/ Robert A. Clifford
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
